Case: 4:14-cv-01535-JAR Doc. #: 325 Filed: 02/26/19 Page: 1 of 2 PageID #: 8236



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


SANDRA DRAKE and RANDY SMITH,                   )
on behalf of themselves and others similarly    )
situated,                                       )
                                                )
            Plaintiffs,                         )
                                                )
      vs.                                       )          Case No. 4:14-cv-01535-JAR
                                                )
STEAK N SHAKE OPERATIONS, INC.,                 )
                                                )
            Defendant.                          )
                                                )


                                           ORDER

       This matter is before the Court on Defendant’s Motions for Judgment as a Matter of Law

(Docs. 310, 311), and Renewed Motion to Decertify (Doc. 321). Based on the record made and

for the reasons given in the Court’s prior rulings on Defendant’s Motion for Summary Judgment

and Motion to Decertify (see Docs. 170, 260), the Court will deny the motions.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motions for Judgment as a Matter of Law

(Docs. 310, 311), and Renewed Motion to Decertify (Doc. 321), are DENIED.

       Dated this 26th Day of February, 2019.



                                                         ______________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                                1
Case: 4:14-cv-01535-JAR Doc. #: 325 Filed: 02/26/19 Page: 2 of 2 PageID #: 8237




                                      2
